Citation Nr: 0433760	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's ulcerative colitis likely began during active 
military service.


CONCLUSION OF LAW

The veteran's ulcerative colitis is the result of disease 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims that his ulcerative colitis began while he 
was on active duty, but that it was not properly diagnosed as 
such.  The veteran's service medical records (SMRs) show he 
was seen in the emergency room at the Ireland Army Hospital 
at Ft. Knox, Kentucky in April 1962.  The treatment record 
entry records:  "cramp - duty."  The veteran's SMRs also 
show hospitalization for pneumonia.  The veteran avers that 
he complained of stomach cramps at the time of treatment for 
pneumonia, but that his health care providers assumed any 
cramps were related to the pneumonia, and, in any event, the 
cramping resolved itself, perhaps, the veteran opines, 
because of the antibiotics given to treat the pneumonia.  

A treatment note dated in March 1963 indicates that the 
veteran was seen again at the emergency room at Ireland 
Hospital at Ft. Knox.  The note provides scant information, 
but the veteran claims this note relates to his collapse at 
work due to abdominal cramps.  There are no other references 
in the SMRs related to this claim.  

The veteran was admitted to Doctors Hospital in Carbondale, 
Illinois in June 1966 complaining of abdominal cramping.  He 
was discharged, after several days of tests and observation, 
with a diagnosis of anxiety reaction.  

A physical examination given in June 1969 noted that the 
veteran was being treated for ulcerative colitis.  This 
diagnosis was confirmed in an August 1971 letter from L.B., 
M.D., of the Mayo Clinic.  Dr. L.B. noted that proctoscopic 
examination revealed diffuse scarring of the mucosa, 
thickening of the valve and easy bleeding in a few places.  
The picture was consistent with largely burned out 
longstanding ulcerative colitis with minimal activity.

The record indicates a continued deterioration of the 
veteran's medical condition.  The report of a VA examination 
unrelated to this claim, given in September 2002, gives an 
assessment of status post ileostomy secondary to colectomy 
due to inflammatory bowel disease which had had a profound 
impact on his daily living.  

At a March 2004 hearing before the undersigned Veterans Law 
Judge, the veteran reiterated the history and claims 
described above.  He testified that he had bowel problems as 
a child of about 12.  He also testified that none of the 
examinations given while in service included a colorectal 
examination. 

Of record are two medical opinions given by a physician who 
had treated the veteran for his colitis.  In a statement 
dated in October 2001, M.L. M.D., a staff physician at the VA 
Medical Center (VAMC) in St. Louis, Missouri and Associate 
Professor of Medicine at Washington University in St. Louis, 
Missouri, opined that it was most likely that the veteran had 
indeterminate colitis as early as 1962.  Dr. M.L. noted that, 
in making this determination, he had reviewed all available 
records and interviewed the veteran and his spouse.  In a 
letter dated in January 2003, Dr. M.L. reaffirmed his earlier 
opinion, stating that it was more likely than not that the 
veteran was symptomatic with evidence of this disorder as 
early as 1962.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  

Here, there is concrete medical evidence of a current 
disability, and medical evidence of a nexus between the 
current disability and an alleged in-service disease.  What 
is missing is definitive medical evidence of in-service 
incurrence or aggravation of an injury or disease.  Instead 
there is the veteran's testimony, the sketchy SMRs, and Dr. 
M.L.'s belief that, given his analysis of all the available 
evidence, that the veteran was symptomatic with evidence of 
this disorder as early as 1962.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107.  Under the of benefit-of-
the-doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of the doubt belongs to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  The Board has considered the 
benefit-of-the-doubt doctrine, and finds that the record 
provides at least an approximate balance of negative and 
positive evidence on the merits.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
evidence, the Board finds it is at least as likely as not 
that the veteran's ulcerative colitis began during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.


ORDER

Service connection for ulcerative colitis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



